Citation Nr: 0703903	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than August 5, 
2003, for a 10 percent rating for arthritis of the left knee 
with history of chondroplasty and partial lateral 
meniscectomy.  

2.  Entitlement to an increased (compensable) rating for 
amputation of the right middle fingertip.  

3.  Entitlement to an increased (compensable) rating for 
residuals of tuft fractures of the right ring and little 
fingers.  

4.  Entitlement to an increased (compensable) rating for 
onychomycosis of the right middle finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired from active duty in April 1998 after more 
than 21 years' service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The January 2004 rating decision at issue denied increased 
ratings for amputation of the right middle fingertip and for 
residuals of tuft fractures of the right ring and little 
fingers; the veteran perfected an appeal of those 
determinations.  In addition, the January 2004 decision 
increased to 10 percent the rating for the arthritis in his 
left knee - retroactively effective from August 5, 2003, the 
date of receipt of his claim for a higher rating for this 
disability.  [Note:  the RO also mistakenly indicated on the 
rating sheet that the higher rating was only retroactive to 
November 20, 2003, and another record in the file (VA Form 
21-8947) shows the veteran did not start receiving the 
payments at the higher 10-percent level until December 1, 
2003, which also indicates the RO used the incorrect 
effective date of November 20, 2003, since payments generally 
begin the first day of the month following entitlement.  See 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.]



In any event, in March 2004 the RO received a notice of 
disagreement (NOD) with the effective date that was assigned 
for the 10 percent rating.  The veteran mentioned both the 
August 5, 2003 date - as well as the December 1, 2003, date 
when he apparently started receiving payments at the higher 
level.  And the RO has not provided him a statement of the 
case (SOC) in response, regarding this issue, or given him an 
opportunity to perfect an appeal to the Board concerning this 
additional claim by submitting a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. 
§§ 19.28, 19.29, 20.200 (2006).  Therefore, the Board must 
remand - rather than merely refer - this claim to the RO 
via the Appeals Management Center (AMC) to cure this 
procedural defect.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Further, a rating decision in August 2004 assigned a separate 
zero percent rating for onychomycosis of the right middle 
finger.  The Board construes comments the veteran made in a 
VA Form 9, received in September 2004, as expressing 
his disagreement with the rating that was assigned for that 
disability.  See EF v. Derwinski, 1 Vet. App. 324 (1991).  
Accordingly, the Board must also remand this claim to the RO 
via the AMC to provide the veteran an SOC on this issue.  See 
Manlincon, supra.  

The remaining claims must be remanded, as well, for the 
reasons discussed below.


REMAND

A VA compensation examination was conducted in January 2004.  
Although that examiner indicated there was no tenderness 
observed in the veteran's right index, middle, or ring 
fingers, the veteran testified at his October 2006 hearing 
that he now experiences pain in these fingers in the course 
of his employment as a result of the service-connected 
injuries.  He also indicated he has difficulties in his job 
because of the deformed, irregular nail on his middle finger.



So another examination is needed to ascertain the current 
severity of these disabilities, especially since the veteran 
alleges they are worse now than when last examined by VA in 
January 2004 - some three years ago.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating]; see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

The January 2004 examiner also did not comment at all on 
symptoms or clinical findings pertaining to the veteran's 
right little finger, residuals of injury to which are also 
service-connected.  Nor did the January 2004 examiner comment 
on the effect flare-ups would have on the disabilities or on 
the effect they have on the veteran's duties and 
responsibilities at work.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.  So the 
examination on remand must address these important issues, 
too.

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Notify the veteran that he should 
furnish specific, detailed information 
regarding the effect his service-
connected right finger disabilities have 
on his ability to work, including a 
statement from his employer, if relevant, 
concerning such effects, especially any 
concessions made to accommodate the 
disabilities.  



2.  Schedule the veteran for an 
examination of his service-connected 
right middle, ring, and little fingers.  
The examiner must review the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical and other 
history.  The examiner's report should 
set forth in detail all current symptoms 
and clinical findings concerning the 
service-connected fingers, including any 
noted limitation of motion, infection, 
disfigurement, and scars, and, in 
particular, any pain or neurological 
deficit.  The examiner should also 
comment on the effect the service-
connected disabilities have on the 
veteran's ability to work, as well as the 
effect of flare-ups on the service-
connected right finger disabilities.  

3.  Then, in light of the additional 
evidence obtained, readjudicate the 
claims for increased ratings for 
amputation of the right middle fingertip 
and for residuals of tuft fractures of 
the right ring and little fingers.  If 
these claims are not granted to the 
veteran's satisfaction, send him and his 
accredited representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.  

4.  Also send the veteran and his 
representative an SOC concerning the 
claims for a compensable initial rating 
for onychomycosis of the right middle 
finger and for an effective date earlier 
than August 5, 2003, for the 10 percent 
rating for arthritis in the left knee.  
[Note, again, the January 2004 rating 
decision in question, which increased the 
rating for this disability to 10 percent 
- at times list November 20, 2003, as 
the effective date for this higher 
rating, whereas at other times list 
August 5, 2003, as the effective date.]  


Whatever the actual effective date 
(August 5, 2003 versus November 20, 
2003), inform the veteran that he still 
needs to submit a timely substantive 
appeal (VA Form 9 or equivalent 
statement), in response to the SOC, to 
perfect an appeal to the Board concerning 
these additional issues.  If, and only 
if, a timely substantive appeal is 
received, certify these additional issues 
for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

